DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 20, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a nonplanar PFET comprising: the second layer of Side being directly on the first layer of SiGe, the surface being doped with a high-solubility dopant with a dopant concentration between 2 atomic percent to 20 atomic percent; and one or more contact trenches, the contact trenches having side walls, each contact trench filled with a metal providing a metallic electrical connection to the surface of one of the first and the second source/drain (S/D)) regions, respectively, through a barrier metallic liner, wherein the surface of each of the second layers of SiGe is aligned with one of the contact trenches so that the metallic electrical connection, the barrier metallic liner, and the surface are within the respective S/D region and do not extend past the sidewalls toward the gate stack. Claims 2-12 and 21-26 are also allowed because of their dependency to the allowed base claims 1 and 20 respectively.
With respect to claim 27, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a CMOS circuit with a plurality of nonplanar PFETs and NFETs comprising:: providing a metallic electrical connection to one of the first and the second source/drain (S/D) regions of PFETs and NFETs, respectively, through a barrier mnetallic liner, wherein the surface of each of the second layers of SiGe is aligned with and in direct electrical contact with one of the contact trenches, the surface having a convex shape and the second concentration of Ge being higher than the first concentration of Ge, the alignment being so that the metallic electrical connection, the barrier metallic liner, and the surface are within the respective NFET S/D and PFET regions and do not extend past the sidewalls toward the gate stack.

Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818